Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 13, 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US PGPUB 20110050963) in view of Cho et al. (US PGPUB 20160044235).
[Claims 1 and 13]
Watabe teaches a device having a multicamera system (figure 1), the device configured to process and display image data (109), comprising memory (108) configured to store the image data of image streams (Paragraphs 60-65); a first camera, having a first field of view (FOV), configured to capture a first image stream associated with a preview of a scene (figure 2, wide angle image 201, Paragraph 56);

Watabe fails to teach process, during concurrent preview the first image stream associated with the first FOV and the second image stream associated with the second FOV, a first user selection for recording the first image stream or the second image stream; and a touch-sensitive display configured to during the concurrent preview of the first image stream and the second image stream, receive, via the touch-sensitive display, the first user selection for recording the first image stream associated with the first FOV or the second image stream associated with the second FOV, wherein the at least one processor is further configured to in response to receipt of the first user selection for recording, process the first image stream or the second image stream for recording.
		However Cho teaches in FIG. 5A, when a 1st preview 520, a 2nd preview 510 and a 3rd preview 530 are simultaneously displayed in multi-preview mode, if a user long touches the 1st st preview 520 as a video. During the recording, referring to FIG. 5B, if the user touches the 2nd preview 510 with a finger over a predetermined time (i.e., a time recognized with the long touch) by maintaining the touch to the 1st preview 520, an image corresponding to the 3rd preview 530 can be recorded by starting from a timing point (e.g., 10 seconds after the recording start) recognized with the long touch instead of the 1st preview 520 (Paragraph 156). 
		Therefore taking the combined teach teachings of Watabe and Cho, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have during concurrent preview the first image stream associated with the first FOV and the second image stream associated with the second FOV, a first user selection for recording the first image stream or the second image stream; and a touch-sensitive display configured to during the concurrent preview of the first image stream and the second image stream, receive, via the touch-sensitive display, the first user selection for recording the first image stream associated with the first FOV or the second image stream associated with the second FOV, wherein the at least one processor is further configured to in response to receipt of the first user selection for recording, process the first image stream or the second image stream for recording in order to if a user simply changes a touch input maintained preview without a separate camera switching command or a separate editing, a user can create a single video file by conveniently selecting/changing a recording desired preview image while checking images of various previews by real time. 
[Claims 2 and 14]
Watabe teaches wherein the touch-sensitive display is further configured to concurrently preview the first image stream and the second image stream within respective, non-overlapping areas of the touch-sensitive display (figure 2).

Cho teaches wherein the touch-sensitive display is further configured to, during recording of the first image stream or the second image stream, preview the other image stream among the first image stream or the second image that is not being recorded (Cho teaches in FIG. 5A, when a 1st preview 520, a 2nd preview 510 and a 3rd preview 530 are simultaneously displayed in multi-preview mode, if a user long touches the 1st preview 520, the controller 180 starts to record an image corresponding to the 1st preview 520 as a video. During the recording, referring to FIG. 5B, if the user touches the 2nd preview 510 with a finger over a predetermined time (i.e., a time recognized with the long touch) by maintaining the touch to the 1st preview 520, an image corresponding to the 3rd preview 530 can be recorded by starting from a timing point (e.g., 10 seconds after the recording start) recognized with the long touch instead of the 1st preview 520 (Paragraph 156 and clearly during the recording, all the first, second and third preview images are being previewed, even the ones which are not being recorded).
[Claims 12 and 24]
Cho teaches wherein the first user selection for recording the first image stream or the second image stream comprises a user selection for recording only one of the first image stream or the second image stream (Cho teaches in FIG. 5A, when a 1st preview 520, a 2nd preview 510 and a 3rd preview 530 are simultaneously displayed in multi-preview mode, if a user long touches the 1st preview 520, the controller 180 starts to record an image corresponding to the 1st preview 520 as a video. So, only the first preview image is being recorded as a video).
Claims 3-6, 8-10, 15-18, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US PGPUB 20110050963), Cho et al. (US PGPUB 20160044235) and in further view of Kazama (US PGPUB 20120268641).

Watabe teaches a touch-sensitive display is further configured to receive, within a first area of the non-overlapping areas of the touch-sensitive display but Watabe in view of Cho fails to teach a user input to modify the first zoom level associated with second image stream to a second zoom level, wherein the second zoom level is different than the first zoom level and in response to receipt of the user input to adjust the first zoom level, concurrently preview the first image stream of the scene and a modified version of the second image stream, the modified version of the second image stream being a preview of a second portion of the scene based on the second zoom level, the second portion of the scene previewed based on the second zoom level being different than the first portion of the scene previewed based on the first zoom level. However Kazama teaches in figure 3 shows one zoom position and further as taught in Paragraphs 70-72. When the operator changes the zoom level by moving the bar 53, any other zoom level is possible. By moving the bar 53, the magnification ratio will change and a second zoomed image will be displayed concurrently. Therefore taking the combined teachings of Watabe, Cho and Kazama, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have teach a user input to modify the first zoom level associated with second image stream to a second zoom level, wherein the second zoom level is different than the first zoom level and in response to receipt of the user input to adjust the first zoom level, concurrently preview the first image stream of the scene and a modified version of the second image stream, the modified version of the second image stream being a preview of a second portion of the scene based on the second zoom level, the second portion of the scene previewed based on the second zoom level being different than the first portion of the 
[Claims 4 and 16]
Watabe teaches wherein the at least one processor is further configured to: switch from outputting, for concurrent preview, the first image stream and either the second image stream or the modified version of the second image stream to outputting, for preview, one of the first image stream, the second image stream, or the modified version of the second image stream (Paragraph 59 teaches that one of the wide angle image 201 or telephoto image 202 is displayed. The criteria is if the user wants it for example with a button or touching or any other way. Otherwise, automatically switching by the controller. Either way, the criteria is depending upon the user’s choice or the controller changing it based upon something).
[Claims 5 and 17]
Watabe teaches wherein the at least one processor is further configured to perform the switch in response to receipt of a second user input (Paragraph 59 teaches that one of the wide angle image 201 or telephoto image 202 is displayed. The criteria is if the user wants it for example with a button or touching or any other way. Otherwise, automatically switching by the controller. Either way, the criteria is depending upon the user’s choice or the controller changing it based upon something).
[Claims 6 and 18]
Watabe teaches wherein the at least one processor is further configured to perform the switch based on one or more criterion (Paragraph 59 teaches that one of the wide angle image 201 or telephoto image 202 is displayed. The criteria is if the user wants it for example with a button or 
[Claims 8 and 20]
Watabe teaches wherein the at least one processor is further configured to perform the switch based on an object of interest within the scene (Paragraph 57).
[Claims 9 and 21]
Watabe teaches wherein the at least one processor is further configured to perform the switch based on an assessment of at least one of depth, size, or motion associated with the object of interest within the scene (Paragraph 57 teaches a child which indicates the size).
[Claims 10 and 22]
Watabe teaches wherein the at least one processor is further configured to determine the object of interest based on a user selection (Paragraph 57).
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/YOGESH K AGGARWAL/     Primary Examiner, Art Unit 2696